Merrick:, C. J.
We are of the opinion that we should dismiss the appeal ex officio in these cases. The District Judge amended the tableau of distribution and charged the administrator with such sums as to give each of the heirs in addition $92 46.
The administrator has appealed, but has perfected his appeal only as to the two heirs who called on him to render his account, and who opposed the same. The other fourteen or fifteen heirs equally interested in maintaining the judgment, are not parties. The administrator demands that the additional allowance should be reduced from $92 46 to $79 73. It is manifest that he has not brought the proper parties before us, and we do not feel called upon in their absence to examine the complicated account of the Successions of Robin and wife, in order to ascertain whether the two appellees may not receive twelve dollars and seventy-three cents each more than their proportion of funds which appear to have been in the hands of the administrator for many years without interest. Succession of Perry, 4 An. 577; Swearingen v. McDaniel, 12 Rob. 205; Robert v. Ride, 11 An. 409; Simmons v. His Creditors, 12 An. 755; Condon v. Samory, 12 An. 801.
It is, therefore, ordered, that the appeal in this case be dismissed at the costs of appellant.